SUMMARY ORDER
UPON DUE CONSIDERATION of this petition for review of a decision of the Board of Immigration Appeals (“BIA”), it is hereby ORDERED, ADJUDGED, AND DECREED, that the petition for review is DISMISSED.
On April 1, 2003, the BIA affirmed the decision of the IJ. Petitioner Jin Long Lin (“Lin”), through counsel, filed a petition for review of the BIA decision on May 9, 2003 — thirty-eight days after the BIA decision. He has also filed a motion for a stay of removal pending decision of his petition. We assume the parties’ familiarity with the underlying facts and procedural history of the case.
Upon due consideration, it is ORDERED that the petition for review is hereby DISMISSED because Petitioner did not timely file the petition, therefore depriving this Court of subject matter jurisdiction. See 8 U.S.C. § 1252(b)(1); Malvoisin v. INS, 268 F.3d 74, 76 (2d Cir.2001). The petitioner’s motion for a stay of removal is denied as moot. Having completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DENIED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(d)(1).